Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Turner 4,979,641 in view of Majer 2013/0129885 and Tsubouchi 2009/0194564. Turner discloses: A liquid quality management device (12) capable of being added to a liquid supply system (48), the liquid supply system supplying a liquid within a storage container (as is the beer within 48) to a dispensing device (44) through a supply pipe (as is the pipe extending from 48 to which 94 is attached) with the liquid pressurized (as measured by the pressure sensor 98) in order to cool the liquid in the dispensing device (via 82 and as is generally disclosed on column 9, lines 45-55), and dispensing the cooled liquid to a drinking container (placed under 44 or 80 such as the glass, mug or pitcher disclosed on column 7, lines 60-64) from the dispensing device, the liquid quality management device comprising:
an actual flow rate preparation unit (20 as disclosed on column 9, lines 27-39, and from column 9, line 67 to column 10, line 12, wherein the controller calculates the flow rate as claimed from the pressure and temperature sensors) including [a flow rate sensor (Turner does not disclose an actual flow rate sensor) which detects the amount of liquid dispensed into the drinking container], and configured to determine an actual measured flow rate of the liquid dispensed into the drinking container from the dispensing device (as disclosed on column 9, lines 27-39, and from column 9, line 67 to column 10, line 12, wherein the controller calculates the flow rate as claimed from the pressure and temperature sensors);

a determination unit (128 and 140) electrically connected to the actual flow rate preparation unit (20) and the dispensing liquid temperature sensor (104 as shown in figure 3), the determination unit configured to determine an integrated flow rate of the liquid dispensed into the drinking container in a period in which the measured liquid temperature is equal to or higher than a set temperature, and to determine whether or not coolability of the dispensing device is suitable by comparing the integrated flow rate with a determination value (as disclosed on column 9, lines 40-51, if the beer is dispensed at too high a temperature, there will be excess foaming, wherein Turner adjusts the dispenser to keep the dispensed beer within a desirable temperature range and also uses a heat pump 82 controlled by temperature sensor (104) to cool the dispenser and the beer, Turner further discloses keeping the flow rate and dispenser measurements within set parameters on column 4, lines 5-14):
substantially as claimed but does not disclose a flow rate sensor or the details of the supply 48 such as how the liquid is pressurized (as measured in the supply pipe from 48 by pressure sensor 98) or the specifics of the determination unit configured to determine an integrated flow rate of the liquid
dispensed into the drinking container.
In regard to the flow rate sensor; Majer teaches another beverage dispenser and liquid quality management device 9 having a flow rate sensor or meter 8 as taught on paragraph 56 for the purpose of directly measuring the flow rate in lieu of calculating the flow rate from the combined measurements of other sensors as in Turner. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the beverage dispenser liquid quality management device of Turner with a flow rate sensor as, for example, taught by Majer in order to directly measure the flow rate.

Regarding claim 2, Turner discloses calculating a total or cumulative amount of dispensed liquid as disclosed on column 10, lines 40-68 and on column 9, lines 27-55. Tsubouchi teaches calculating a total or cumulative amount of dispensed liquid as shown in the lower right portion of the graphs of figures 6 and 7.
Regarding claims 3-5, Turner discloses a display 16 which, as claimed, also functions as a warning unit as disclosed on column 11, lines 1-18 and a transmission and reception unit because it will display to a user the functioning parameters of the dispenser as disclosed on column 10, lines 40-68, with the display 16 being electrically connected or wired to the respective sensors and computer and receiving the information displayed by electric transmission and reception as claimed, and a value added unit based on the calendar day and month and the time of the shift as disclosed on column 10, lines 40- 68.
Regarding claim 6, Turner discloses a fluid stopper 58, 60.
Regarding claim 7, Turner discloses the velocity and quantity per unit time or flow rate in the Abstract and on column 1, line 66 to column 2, line 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754